1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Election/Restriction filed on December 11, 2020 is acknowledged.  Claims 1-23 were canceled, claims 28, 31, 35, 38-41 and 44-46 were amended. Claims 24-46 are pending.  

Election/Restrictions
Applicants elected without traverse 300 mg/day or more of citrulline, 50 mg/day or more of glutathione and administration for a period of 14 Days from List III in the reply filed on December 11, 2020.  Claims 24-46 are examined on the merits of this office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-46 are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner (W200128356, cited in Applicant’s IDS) in view of McKinley-Barnard (Journal of the International Society of Sports Nutrition (2015) 12:27, cited in Applicant’s IDS).
Gardiner teaches “A method for increasing muscle mass and/or strength of an individual, comprising administering to the individual a food supplement comprising a substance which increases nitric oxide production in the body, and a source of amino acids” (see claim 34).  Gardiner further teaches administering the food supplement in combination with a resistance training workout regimen (see Examples 4-5).  In particular, Gardiner teaches wherein the training involved a 4 day routine comprising high volume, heavy load workouts with sets and reps varying from 4-5 sets and 4-10 reps (see Example 4, lines 15-17).  Gardiner further teaches pre- and post- test measures including 1-RM bench press, 1-RM
squat, Biodex isokinetic leg extension power (ILP), and body composition as  assessed by dual energy x-ray absorptiometry (DEXA) which a DEXA scan meets the limitations of measuring muscle mass via a body composition meter.  Gardiner teaches supplementation and training for a period of six weeks (see Example 4, lines 21-22) meeting the limitation of greater than 7 days and the resistance workout program being at least the entire period during which the supplement is administered.
	Gardiner is silent to wherein the dietary supplement for enhancing nitric oxide comprises citrulline and glutathione.  
oral supplementation with L-arginine can increase plasma L-arginine levels; although, oral supplementation with L-citrulline, a precursor for arginine biosynthesis, has been shown to be more efficient than oral L-arginine in increasing plasma L-arginine (see page 7, left column, first paragraph). McKinley-Barnard further teaches resistance-trained males were randomly assigned to orally ingest either cellulose placebo (2.52 g/day), L-citrulline (2 g/day), GSH (1 g/day), or L-citrulline (2 g/day) + GSH (200 mg/day) for 7 days, and then perform a resistance exercise session involving 3 sets of 10-RM involving the elbow flexors (see abstract, Methods).  McKinley-Barnard further teaches that “Combining L-citrulline with GSH augments increases in nitrite and NOx levels during in vitro and in vivo conditions” (see Conclusions, Figures 2-5 and 8).  McKinley-Barnard further teaches that cGMP was increased following L-citrulline and GSH (see page 7, left column, second paragraph, lines 12-14).  McKinley-Barnard further teaches that “significantly different increases in NOx occurred 30 min following resistance exercise, and only for the L-citrulline + GSH group” )(see page 7, left column, last 8 lines).  McKinley-Barnard concludes that “Consequently, there are possible physiological benefits of having high NO levels at 30 min post-exercise relative to its impact on muscle protein metabolism and possible muscle performance in response to resistance exercise training” (see page 7, last paragraph, left hand column).
	It would have been obvious to include citrulline in combination with glutathione (GSH) in the nitric oxide enhancing compositions of Gardiner.  One of ordinary skill in the art would have been motivated to do so given that it has been shown that citrulline is more effective at increasing nitric oxide than arginine and the combination of L-citrulline and GSH significantly increased nitric oxide including at 30 min following resistance exercise which is beneficial in promoting muscle protein metabolism and synthesis.  There is a reasonable expectation of success given that the combination of L-citrulline and GSH has been shown to effectively increase plasma NO levels post resistance exercise.  
	Regarding claims 25-27, McKinley-Barnard teaches administering 2 grams of L-citrulline in a day to the subject thus meeting the limitations of about 2 grams/day or more.
Regarding claims 28-30, McKinley-Barnard teaches administering 200 mg of GSH in a day to the subject thus meeting the limitations of about 200 mg/day or more.
Regarding claims 31-34, the ratio taught by McKinley-Barnard is 2000 mg L-Cit/200mg GSH which is a ratio of about 10:1.
Regarding claims 35-37, administering the supplement of Gardiner in view of McKinley-Barnard daily for six weeks meets the limitations of a period of at least 14, at least 21 and at least 28 days.
Regarding claim 38, Gardiner teaches wherein the training involved a 4 day resistance routine comprising high volume, heavy load workouts with sets and reps varying from 4-5 sets and 4-10 reps (see Example 4, lines 15-17).    The amount of 4-10 reps encompasses at least 8 Repetitions and one could at envisage 8, 9 or 10 reps of the exercise.   Gardiner further teaches exercises including bench press, squat and Biodex isokinetic leg extension power which meet the limitation of exercises that target muscles of interest.
Regarding claim 40, Gardiner teaches wherein the supplement may be administered immediately or shortly after the training (see page 10, line 34).  One of ordinary skill in the art would readily recognize that immediately after the training session would be within an hour.   
Regarding the functional limitations in claims 41-43, “wherein the ratio of muscle mass to total body weight is increased by about 0.3% or more” (claim 41); wherein the ratio of muscle mass to total body weight is increased by about 0.6% or more  (claim 42); and wherein the ratio of muscle mass to total body weight is increased by about 1% or more (claim 43); Gardiner in view of McKinley-Barnard teaches the same method of the instant claims including administering the same composition (with the same effective amounts) and in conjunction with a resistance workout program, thus, the result oriented effects listed in instant claim 41-43 will inherently be achieved as a result of practicing the method of Gardiner in view of McKinley-Barnard.
Regarding claim 44, the nutritional supplement comprising GSH and L-citrulline would be administered together (concurrently) given they would both be in the same nutritional supplement.
Regarding claim 45, Gardiner in view of McKinley-Barnard teach oral administration (see claim 33 of Gardiner, a liquid food drink).
Regarding claim 46, the citrulline of McKinley-Barnard is L-citrulline (see page 3, “Supplementation Protocol, line 5).
Regarding the limitations of administering the supplement one hour prior to resistance exercise found in claim 39, Gardiner only teaches administering the supplement post workout.  However, McKinley-Barnard teaches administering L-Citrulline and GSH one hour prior to resistance exercise (see Figure 1).   It would have been obvious to optimize the timing of when the supplement was administered (prior to or after exercise) to achieve optimal nitric oxide enhancement with exercise.  The timing of administering the NO enhancing supplement is considered a result-effective variable.
The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore, It would have been obvious to optimize the timing of when the supplement was administered (prior to or after exercise) to achieve optimal nitric oxide enhancement with exercise. There is a 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        1